          Case 19-31789-KRH                             Doc 6       Filed 04/04/19 Entered 04/04/19 14:39:09        Desc Main
                                                                    Document     Page 1 of 16
                                                           UNITED STATES BANKRUPTCY COURT
                                                             EASTERN DISTRICT OF VIRGINIA


                                                                            CHAPTER 13 PLAN
                                                                          AND RELATED MOTIONS

Name of Debtor(s):                   Jan Marie Malone                                           Case No: 19-31789-KRH

This plan, dated         April 4, 2019          , is:

                                 the first Chapter 13 plan filed in this case.
                                 a modified Plan, which replaces the
                                   confirmed or unconfirmed Plan dated                 .

                                 Date and Time of Modified Plan Confirmation Hearing:

                                 Place of Modified Plan Confirmation Hearing:


                       The Plan provisions modified by this filing are:
                           2: Modify Funding of Plan; 6-A: Provide for Long Term Payment Obligations

                       Creditors affected by this modification are:
                           Nelnet Loan Services, Inc.
1. Notices
To Creditors:
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan
carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court.
(1) Richmond and Alexandria Divisions:
The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed.
(2) Norfolk and Newport News Divisions: a confirmation hearing will be held even if no objections have been filed.
    (a) A scheduled confirmation hearing will not be convened when:
         (1) an amended plan is filed prior to the scheduled confirmation hearing; or
         (2) a consent resolution to an objection to confirmation anticipates the filing of an amended plan and the objecting
         party removes the scheduled confirmation hearing prior to 3:00 pm on the last business day before the confirmation
         hearing.
In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance.

Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is
checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.
A.        A limit on the amount of a secured claim, set out in Section 4.A which may                Included        Not included
          result in a partial payment or no payment at all to the secured creditor
B.        Avoidance of a judicial lien or nonpossessory, nonpurchase-money                         Included         Not included
          security interest, set out in Section 8.A
C.        Nonstandard provisions, set out in Part 12                                               Included         Not included

2.      Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $ 710.00               per   month   for   36    months.
Other payments to the Trustee are as follows:

                                                                                  Page 1

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                 Best Case Bankruptcy
          Case 19-31789-KRH                           Doc 6         Filed 04/04/19 Entered 04/04/19 14:39:09                         Desc Main
                                                                    Document     Page 2 of 16

            The total amount to be paid into the Plan is $                25,560.00   .
3.         Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.
           A.          Administrative Claims under 11 U.S.C. § 1326.
                       1.           The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed 10% of all sums
                                    received under the plan.
                       2.           Check one box:
         Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee under Local Bankruptcy Rule 2016-1(C)(1)(a)
        and (C)(3)(a) and will be paid $ 4,971.00 , balance due of the total fee of $ 5,296.00 concurrently with or prior to the
        payments to remaining creditors.
         Debtor(s)' attorney has chosen to be compensated pursuant to Local Bankruptcy Rule 2016-1(C)(1)(c)(ii) and must submit
        applications for compensation as set forth in the Local Rules.
           B.          Claims under 11 U.S.C. § 507.
                       The following priority creditors will be paid by deferred cash payments pro rata with other priority creditors or in
                       monthly installments as below, except that allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to
                       3.C below:
Creditor                                      Type of Priority                        Estimated Claim                    Payment and Term
City of Richmond - TAX                                                                4,500.00                              195.41
                                                                                                                         24 months
Internal Revenue Service                      Taxes and certain other debts           2,210.54                               61.40
                                                                                                                         36 months
Virginia Dept of Taxation                     Taxes and certain other debts           200.00                                  5.56
                                                                                                                         36 months
           C.          Claims under 11 U.S.C. § 507(a)(1).
                       The following priority creditors will be paid prior to other priority creditors but concurrently with administrative
                       claims above.
Creditor                                      Type of Priority                        Estimated Claim                    Payment and Term
-NONE-


4.    Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being Surrendered, Adequate Protection
Payments, and Payment of certain Secured Claims.
                       A.      Motions to Value Collateral (other than claims protected from “cramdown” by 11 U.S.C. §
                       1322(b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is timely filed with the
                       Court, the Court may grant the debtor(s)’ motion to value collateral as set forth herein.
           This section deals with valuation of certain claims secured by real and/or personal property, other than claims protected from
           “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)’ principal residence] or by the final paragraph of 11
           U.S.C. § 1325(a) [motor vehicles purchased within 910 days or any other thing of value purchased within 1 year before filing
           bankruptcy], in which the replacement value is asserted to be less than the amount owing on the debt. Such debts will be
           treated as secured claims only to the extent of the replacement value of the collateral. That value will be paid with
           interest as provided in sub-section D of this section. You must refer to section 4(D) below to determine the interest
           rate, monthly payment and estimated term of repayment of any “crammed down” loan. The deficiency balance owed
           on such a loan will be treated as an unsecured claim to be paid only to the extent provided in section 5 of the Plan.
           The following secured claims are to be “crammed down” to the following values:

Creditor                                 Collateral                          Purchase Date              Est. Debt Bal.               Replacement Value
City of Richmond - TAX   Consolidated Equity in                              2017                       2,000.00                     0.00
                         Personal Property
Michael Wayne Investment 2006 Hyundai Azera                                  2/2016                     10,419.32                    4,325.00
Co.                      150000 miles
           B.          Real or Personal Property to be Surrendered.
           Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral securing the
           claims of the following creditors in satisfaction of the secured portion of such creditors’ allowed claims. To the extent that
                                                                                 Page 2

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
          Case 19-31789-KRH                           Doc 6         Filed 04/04/19 Entered 04/04/19 14:39:09                Desc Main
                                                                    Document     Page 3 of 16
           the collateral does not satisfy the claim, any timely filed deficiency claim to which the creditor is entitled may be paid as a
           non-priority unsecured claim. Confirmation of the Plan shall terminate the automatic stay under §§ 362(a) and 1301(a) as to
           the interest of the debtor(s), any co-debtor(s) and the estate in the collateral.
Creditor                                      Collateral Description              Estimated Value                Estimated Total Claim
-NONE-
           C.          Adequate Protection Payments.
           The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or otherwise upon claims
           secured by personal property, until the commencement of payments provided for in sections 4(D) and/or 7(B) of the Plan, as
           follows:
Creditor                                     Collateral                         Adeq. Protection Monthly Payment      To Be Paid By
Conn's Credit Co                             Stove, Dishwasher, Dresser,        15.00                                 Trustee
                                             Chairs
Michael Wayne Investment                     2006 Hyundai Azera 150000          20.00                                 Trustee
Co.                                          miles
           Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s) pursuant to section
           7(B) of the Plan shall be made by the debtor(s) as required by 11 U.S.C. § 1326(a)(1)(B) (payments coming due after the
           order for relief).
           D.          Payment of Secured Claims on Property Being Retained (except those loans provided for in section 6 of the
                       Plan):
           This section deals with payment of debts secured by real and/or personal property [including short term obligations,
           judgments, tax liens and other secured debts]. After confirmation of the Plan, the Trustee will pay to the holder of each
           allowed secured claim, which will be either the balance owed on the indebtedness or, where applicable, the collateral’s
           replacement value as specified in sub-section A of this section, whichever is less, with interest at the rate provided below,
           the monthly payment specified below until the amount of the secured claim has been paid in full. Upon confirmation of the
           Plan, the valuation specified in sub-section A and interest rate shown below will be binding unless a timely written
           objection to confirmation is filed with and sustained by the Court.
Creditor                                 Collateral                            Approx. Bal. of Debt or    Interest Rate   Monthly Payment &
                                                                               "Crammed Down" Value                       Est. Term
Conn's Credit Co         Stove, Dishwasher, Dresser,                           2,500.00                   6.5%               76.62
                         Chairs                                                                                           36months
City of Richmond - TAX   Consolidated Equity in                                2,000.00                   4%                 86.85
                         Personal Property                                                                                24months
Michael Wayne Investment 2006 Hyundai Azera 150000                             4,325.00                   6.5%               132.56
Co.                      miles                                                                                            36months
           E.          Other Debts.
           Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal residence, or (ii) other long term
           obligations, whether secured or unsecured, to be continued upon the existing contract terms with any existing default in
           payments to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.
5.         Unsecured Claims.
           A.          Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any distribution
                       remaining after disbursement to allowed secured and priority claims. Estimated distribution is
                       approximately 4 %. The dividend percentage may vary depending on actual claims filed. If this case were
                       liquidated under Chapter 7, the debtor(s) estimate that unsecured creditors would receive a dividend of
                       approximately 0 %.
           B.          Separately classified unsecured claims.
Creditor                                            Basis for Classification                        Treatment
-NONE-
6.       Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal Residence; Other Long Term
Payment Obligations, whether secured or unsecured, to be continued upon existing contract terms; Curing of any existing
default under 11 U.S.C. § 1322(b)(5).
                       A.        Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee. The creditors
                       listed below will be paid by the debtor(s) pursuant to the contract without modification, except that arrearages, if
                                                                        Page 3

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
          Case 19-31789-KRH                           Doc 6         Filed 04/04/19 Entered 04/04/19 14:39:09                        Desc Main
                                                                    Document     Page 4 of 16
                       any, will be paid by the Trustee either pro rata with other secured claims or on a fixed monthly basis as indicated
                       below, without interest unless an interest rate is designated below for interest to be paid on the arrearage claim and
                       such interest is provided for in the loan agreement. A default on the regular contract payments on the debtor(s)
                       principal residence is a default under the terms of the plan.
Creditor                                 Collateral                       Regular           Estimated       Arrearage     Estimated Cure       Monthly
                                                                          Contract          Arrearage       Interest Rate Period               Arrearage
                                                                          Payment                                                              Payment
Nelnet Loan Services, Inc.               Student Loans -    0.00                            0.00            0%            0months
                                         Notice Only
Truliant Federal Credit                  2703 St. Moritz    830.00                          135.00          0%            2months              Prorata
Union                                    Court Richmond, VA
                                         23224 Richmond
                                         City County
                                         Primary Residence
                                         Parcel ID:
                                         C0080848115
                                         Joint Deeded with
                                         Oyminia Malone
                                         (Ex-Husband)
           B.          Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the creditors listed below the
                       regular contract monthly payments that come due during the period of this Plan, and pre-petition arrearages on such
                       debts shall be cured by the Trustee either pro rata with other secured claims or with monthly payments as set forth
                       below.
Creditor                             Collateral                              Regular Contract      Estimated         Interest Rate Monthly Payment on
                                                                             Payment               Arrearage         on            Arrearage & Est. Term
                                                                                                                     Arrearage
-NONE-


           C.          Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan against real estate
                       constituting the debtor(s)’ principal residence upon which the last scheduled contract payment is due before the final
                       payment under the Plan is due shall be paid by the Trustee during the term of the Plan as permitted by 11 U.S.C. §
                       1322(c)(2) with interest at the rate specified below as follows:
Creditor                                     Collateral                              Interest Rate Estimated Claim           Monthly Payment & Term
-NONE-


7.       Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the executory contracts,
leases and/or timeshare agreements listed below.
                       A.       Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following executory
                       contracts:
Creditor                                              Type of Contract
-NONE-

           B.          Executory contracts and unexpired leases to be assumed. The debtor(s) assume the following executory
                       contracts. The debtor(s) agree to abide by all terms of the agreement. The Trustee will pay the pre-petition
                       arrearages, if any, through payments made pro rata with other priority claims or on a fixed monthly basis as
                       indicated below.

Creditor                                     Type of Contract                    Arrearage                  Monthly Payment for Estimated Cure Period
                                                                                                            Arrears
Progressive Leasing                          Contract- Assume                                        0.00                         0months
8.         Liens Which Debtor(s) Seek to Avoid.
           A.          The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid the following
                       judicial liens and non-possessory, non-purchase money liens that impair the debtor(s)’ exemptions. Unless a
                       written objection is timely filed with the Court, the Court may grant the debtor(s)’ motion and cancel the
                       creditor’s lien. If an objection is filed, the Court will hear evidence and rule on the motion at the confirmation
                                                                                       Page 4

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
           Case 19-31789-KRH                           Doc 6         Filed 04/04/19 Entered 04/04/19 14:39:09             Desc Main
                                                                     Document     Page 5 of 16
                        hearing.
Creditor                                      Collateral                     Exemption Basis        Exemption Amount    Value of Collateral
-NONE-


            B.          Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The debtor(s) have filed or
                        will file and serve separate adversary proceedings to avoid the following liens or security interests. The creditor
                        should review the notice or summons accompanying such pleadings as to the requirements for opposing such
                        relief. The listing here is for information purposes only.
Creditor                                      Type of Lien                  Description of Collateral         Basis for Avoidance
-NONE-
9.          Treatment and Payment of Claims.
      •     All creditors must timely file a proof of claim to receive any payment from the Trustee.
      •     If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to
            confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This paragraph
            does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after the
            debtor(s) receive a discharge.
      •     If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
            will be treated as unsecured for purposes of distribution under the Plan.
      •     The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.
      •     If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then, unless otherwise ordered by the
            court, all payments as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by
            the plan.
      •     Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of claim controls over any
            contrary amounts listed in the plan.
10.         Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon confirmation of the Plan.
            Notwithstanding such vesting, the debtor(s) may not transfer, sell, refinance, encumber real property or enter into a mortgage
            loan modification without approval of the Court after notice to the Trustee, any creditor who has filed a request for notice and
            other creditors to the extent required by the Local Rules of this Court.
11.         Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness exceeding the cumulative total
            of $5,000 principal amount during the term of this Plan, whether unsecured or secured, except upon approval of the Court
            after notice to the Trustee, any creditor who has filed a request for notice, and other creditors to the extent required by the
            Local Rules of this Court.
12.         Nonstandard Plan Provisions

                 None. If "None" is checked, the rest of Part 12 need not be completed or reproduced.




                                                                                Page 5

      Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
           Case 19-31789-KRH                           Doc 6         Filed 04/04/19 Entered 04/04/19 14:39:09                     Desc Main
                                                                     Document     Page 6 of 16
Dated:        April 4, 2019

/s/ Jan Marie Malone                                                                                /s/ Patrick Thomas Keith
Jan Marie Malone                                                                                    Patrick Thomas Keith 48446
Debtor                                                                                              Debtor's Attorney
            By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also
            certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Local
            Form Plan, other than any nonstandard provisions included in Part 12.
Exhibits:               Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with Plan


                                                                           Certificate of Service
I certify that on        April 4, 2019          , I mailed a copy of the foregoing to the creditors and parties in interest on the attached Service
List.

                                                                                                    /s/ Patrick Thomas Keith
                                                                                                    Patrick Thomas Keith 48446
                                                                                                    Signature

                                                                                                    P. O. Box 11588
                                                                                                    Richmond, VA 23230
                                                                                                    Address

                                                                                                    (804) 358-9900
                                                                                                    Telephone No.

                                                  CERTIFICATE OF SERVICE PURSUANT TO RULE 7004
I hereby certify that on           April 4, 2019           true copies of the forgoing Chapter 13 Plan and Related Motions were served upon the
following creditor(s):
City of Richmond Treasurer's Office                                                             Office of the City Attorney
Eunice Wilder, Treasurer                                                                        City of Richmond
900 E. Broad Street;                                                                            Allen L. Jackson, City Attorney
Richmond, VA 23219                                                                              900 E. Broad St., Suite 400
                                                                                                Richmond, VA 23219
Michael Wayne Investment Co.
R. Edward Bourdon, Jr., Reg. Agent
Pembroke One 5th Floor; 281 Independence Blvd
Virginia Beach, VA 23462
   by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or
   by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

                                                                                                    /s/ Patrick Thomas Keith
                                                                                                    Patrick Thomas Keith 48446

                                                              United States Bankruptcy Court
                                                                       Eastern District of Virginia
 In re      Jan Marie Malone                                                                                    Case No.   19-31789-KRH
                                                                                    Debtor(s)                   Chapter    13


                                                         SPECIAL NOTICE TO SECURED CREDITOR

To:       City of Richmond Treasurer's Office; Eunice Wilder, Treasurer; 900 E. Broad Street; Richmond, VA 23219
          CC: Office of the City Attorney, City of Richmond; Allen L. Jackson, City Attorney; 900 E. Broad St., Suite 400; Richmond, VA 23219
          Name of creditor

                                                                                    Page 6

      Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
           Case 19-31789-KRH                          Doc 6         Filed 04/04/19 Entered 04/04/19 14:39:09                 Desc Main
                                                                    Document     Page 7 of 16

          Consolidated Equity in Personal Property
          Description of collateral

1.         The attached chapter 13 plan filed by the debtor(s) proposes (check one):

                       To value your collateral. See Section 4 of the plan. Your lien will be limited to the value of the collateral, and any
                       amount you are owed above the value of the collateral will be treated as an unsecured claim.

                       To cancel or reduce a judgment lien or a non-purchase money, non-possessory security interest you hold. See
                       Section 8 of the plan. All or a portion of the amount you are owed will be treated as an unsecured claim.

2.       You should read the attached plan carefully for the details of how your claim is treated. The plan may be confirmed, and
the proposed relief granted, unless you file and serve a written objection by the date specified and appear at the confirmation hearing.
A copy of the objection must be served on the debtor(s), their attorney, and the chapter 13 trustee.

                        Date objection due:                                No later than 7 days prior to 6/19/2019
                        Date and time of confirmation hearing:             June 19, 2019 at 11:10AM
                        Place of confirmation hearing:                     701 E. Broad St., Rm 5000, Richmond, VA

                                                                                    Jan Marie Malone
                                                                                    Name(s) of debtor(s)

                                                                              By:   /s/ Patrick Thomas Keith
                                                                                    Patrick Thomas Keith 48446
                                                                                    Signature

                                                                                        Debtor(s)' Attorney
                                                                                        Pro se debtor

                                                                                    Patrick Thomas Keith 48446
                                                                                    Name of attorney for debtor(s)
                                                                                    P. O. Box 11588
                                                                                    Richmond, VA 23230
                                                                                    Address of attorney [or pro se debtor]

                                                                                    Tel. #    (804) 358-9900
                                                                                    Fax #     (804) 358-8704


                                                                    CERTIFICATE OF SERVICE
I hereby certify that true copies of the foregoing Notice and attached Chapter 13 Plan and Related Motions were served upon the
creditor noted above by
             first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P; or
             certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

on this     April 4, 2019          .


                                                                                    /s/ Patrick Thomas Keith
                                                                                    Patrick Thomas Keith 48446
                                                                                    Signature of attorney for debtor(s)
Ver. 10/18




                                                                               Page 7

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
           Case 19-31789-KRH                           Doc 6         Filed 04/04/19 Entered 04/04/19 14:39:09                     Desc Main
                                                                     Document     Page 8 of 16
                                                              United States Bankruptcy Court
                                                                       Eastern District of Virginia
 In re      Jan Marie Malone                                                                                    Case No.   19-31789-KRH
                                                                                   Debtor(s)                    Chapter    13


                                                         SPECIAL NOTICE TO SECURED CREDITOR

To:       Michael Wayne Investment Co.; R. Edward Bourdon, Jr., Reg. Agent
          Pembroke One 5th Floor; 281 Independence Blvd; Virginia Beach, VA 23462
          Name of creditor

          2006 Hyundai Azera 150000 miles
          Description of collateral

1.          The attached chapter 13 plan filed by the debtor(s) proposes (check one):

                        To value your collateral. See Section 4 of the plan. Your lien will be limited to the value of the collateral, and any
                        amount you are owed above the value of the collateral will be treated as an unsecured claim.

                        To cancel or reduce a judgment lien or a non-purchase money, non-possessory security interest you hold. See
                        Section 8 of the plan. All or a portion of the amount you are owed will be treated as an unsecured claim.

2.       You should read the attached plan carefully for the details of how your claim is treated. The plan may be confirmed, and
the proposed relief granted, unless you file and serve a written objection by the date specified and appear at the confirmation hearing.
A copy of the objection must be served on the debtor(s), their attorney, and the chapter 13 trustee.

                         Date objection due:                                   No later than 7 days prior to 6/19/2019
                         Date and time of confirmation hearing:                June 19, 2019 at 11:10AM
                         Place of confirmation hearing:                        701 E. Broad St., Rm 5000, Richmond, VA

                                                                                         Jan Marie Malone
                                                                                         Name(s) of debtor(s)

                                                                                   By:   /s/ Patrick Thomas Keith
                                                                                         Patrick Thomas Keith 48446
                                                                                         Signature

                                                                                            Debtor(s)' Attorney
                                                                                            Pro se debtor

                                                                                         Patrick Thomas Keith 48446
                                                                                         Name of attorney for debtor(s)
                                                                                         P. O. Box 11588
                                                                                         Richmond, VA 23230
                                                                                         Address of attorney [or pro se debtor]

                                                                                         Tel. #   (804) 358-9900
                                                                                         Fax #    (804) 358-8704




                                                                                   Page 8

      Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
          Case 19-31789-KRH                          Doc 6         Filed 04/04/19 Entered 04/04/19 14:39:09             Desc Main
                                                                   Document     Page 9 of 16

                                                                   CERTIFICATE OF SERVICE
I hereby certify that true copies of the foregoing Notice and attached Chapter 13 Plan and Related Motions were served upon the
creditor noted above by
             first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P; or
             certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

on this    April 4, 2019          .


                                                                                  /s/ Patrick Thomas Keith
                                                                                  Patrick Thomas Keith 48446
                                                                                  Signature of attorney for debtor(s)
Ver. 10/18




                                                                             Page 9

    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
             Case 19-31789-KRH                    Doc 6    Filed 04/04/19 Entered 04/04/19 14:39:09                                  Desc Main
                                                          Document      Page 10 of 16


Fill in this information to identify your case:

Debtor 1                      Jan Marie Malone

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA

Case number               19-31789-KRH                                                                   Check if this is:
(If known)
                                                                                                             An amended filing
                                                                                                             A supplement showing postpetition chapter
                                                                                                             13 income as of the following date:

Official Form 106I                                                                                           MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                     Employed
       attach a separate page with           Employment status
                                                                      Not employed                                 Not employed
       information about additional
       employers.
                                             Occupation            Accountant
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       The Anthem Companies, Inc.

       Occupation may include student        Employer's address
                                                                   220 Virginia Ave.
       or homemaker, if it applies.
                                                                   Indianapolis, IN 46204

                                             How long employed there?         Since 11/2017

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1          For Debtor 2 or
                                                                                                                             non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.     $         4,248.49        $             N/A

3.     Estimate and list monthly overtime pay.                                              3.    +$              0.00       +$            N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.     $      4,248.49               $      N/A




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
            Case 19-31789-KRH               Doc 6       Filed 04/04/19 Entered 04/04/19 14:39:09                                 Desc Main
                                                       Document      Page 11 of 16

Debtor 1    Jan Marie Malone                                                                      Case number (if known)    19-31789-KRH


                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse
      Copy line 4 here                                                                     4.         $      4,248.49       $             N/A

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        511.49       $               N/A
      5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00       $               N/A
      5c.    Voluntary contributions for retirement plans                                  5c.        $        169.93       $               N/A
      5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $               N/A
      5e.    Insurance                                                                     5e.        $        121.66       $               N/A
      5f.    Domestic support obligations                                                  5f.        $          0.00       $               N/A
      5g.    Union dues                                                                    5g.        $          0.00       $               N/A
      5h.    Other deductions. Specify:                                                    5h.+       $          0.00 +     $               N/A
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $            803.08       $               N/A
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          3,445.41       $               N/A
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $              0.00   $               N/A
      8b. Interest and dividends                                                           8b.        $              0.00   $               N/A
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $        700.00       $               N/A
      8d. Unemployment compensation                                                        8d.        $          0.00       $               N/A
      8e. Social Security                                                                  8e.        $          0.00       $               N/A
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                      8f.        $              0.00   $               N/A
      8g. Pension or retirement income                                                     8g.        $              0.00   $               N/A
                                               Federal and State Tax Refunds
      8h.    Other monthly income. Specify:    Amortized                                   8h.+ $              225.00 + $                   N/A
             Incentive                                                                          $              200.00   $                   N/A

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          1,125.00       $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              4,570.41 + $           N/A = $          4,570.41
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                 0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                       12.   $         4,570.41
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                     page 2
        Case 19-31789-KRH                        Doc 6       Filed 04/04/19 Entered 04/04/19 14:39:09                                 Desc Main
                                                            Document      Page 12 of 16


Fill in this information to identify your case:

Debtor 1                 Jan Marie Malone                                                                  Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA                                               MM / DD / YYYY

Case number           19-31789-KRH
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Son                                  17                   Yes
                                                                                                                                             No
                                                                                   Daughter                             20                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                              830.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                            125.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                             25.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                             75.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                              0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                              0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
        Case 19-31789-KRH                      Doc 6        Filed 04/04/19 Entered 04/04/19 14:39:09                                       Desc Main
                                                           Document      Page 13 of 16

Debtor 1     Jan Marie Malone                                                                          Case number (if known)      19-31789-KRH

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 350.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                   0.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 591.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                650.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                150.00
10.   Personal care products and services                                                    10. $                                                 100.00
11.   Medical and dental expenses                                                            11. $                                                 115.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 350.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 140.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  185.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Personal Property                                                             16. $                                                  24.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Miscellaneous Expenses                                              21. +$                                                150.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       3,860.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       3,860.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               4,570.41
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              3,860.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 710.41

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
    Case 19-31789-KRH   Doc 6    Filed 04/04/19 Entered 04/04/19 14:39:09   Desc Main
                                Document      Page 14 of 16

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        AmeriMark
                        P.O. Box 2845
                        Monroe, WI 53566-8045


                        C&F Finance
                        1313 E. Main St., Suite 400
                        Richmond, VA 23219


                        Capital One Bank (USA) N.A.
                        P.O. Box 70884
                        Charlotte, NC 28272


                        Cawthorn, Deskevich & Gavin PC
                        9701 Metropolitan Court
                        Suite C
                        Richmond, VA 23236


                        Chippenham/JW Hospitals
                        Attn: Bankruptcy Dept.
                        P.O. Box 13620
                        Richmond, VA 23225


                        City of Richmond - TAX
                        City Hall
                        900 E. Broad Street, Room 100
                        Richmond, VA 23219


                        City of Richmond - Utilities
                        730 E. Broad Street, Rm 102
                        Richmond, VA 23219


                        Conn's Credit Co
                        PO Box 2356
                        Beaumont, TX 77704


                        Convergent Outsourcing
                        500 SW 7th St, Bld A 100
                        Renton, WA 98055


                        Dominion Energy Virginia
                        P.O. Box 26666
                        Richmond, VA 23261
Case 19-31789-KRH   Doc 6    Filed 04/04/19 Entered 04/04/19 14:39:09   Desc Main
                            Document      Page 15 of 16


                    Duvera
                    1910 Palomar Point Way, S101
                    Carlsbad, CA 92008


                    ECMC
                    PO Box 16408
                    Saint Paul, MN 55116-0408


                    First Premier Bank
                    Attn: Bankruptcy Dept.
                    PO Box 5524
                    Sioux Falls, SD 57117-5524


                    Focused Recovery Solutions
                    Re:
                    9701 Metropolitan Ct, Suite B
                    Richmond, VA 23236-3662


                    Focused Recovery Solutions
                    Re: Richmond Emergency Phys
                    9701 Metropolitan Ct, Suite B
                    Richmond, VA 23236-3662


                    Internal Revenue Service
                    400 N. 8th St., Box 76
                    Stop Room 898
                    Richmond, VA 23219


                    Internal Revenue Service
                    PO Box 7346
                    Philadelphia, PA 19101-7346


                    Internal Revenue Service
                    Proceedings & Insolvencies
                    P.O. Box 21126
                    Philadelphia, PA 19114-0326


                    Michael Wayne Investment Co.
                    2900 Sabre Street, #75
                    Virginia Beach, VA 23452


                    Midland Credit Management         Inc
                    PO Box 60578
                    Los Angeles, CA 90060
Case 19-31789-KRH   Doc 6    Filed 04/04/19 Entered 04/04/19 14:39:09   Desc Main
                            Document      Page 16 of 16


                    Nelnet Loan Services, Inc.
                    Re: Bankruptcy
                    P.O. Box 17460
                    Denver, CO 80217-0460


                    Olyminia Malone
                    2703 St. Moritz Court
                    Richmond, VA 23224


                    Receivables Management Systems
                    7206 Hull Street Rd
                    Suite 211
                    Richmond, VA 23235


                    Richmond Emergency Physicians
                    PO Box 79013
                    Baltimore, MD 21279-0013


                    Shafer Law Firm
                    2000 Riveredge Pkwy
                    Ste 590
                    Atlanta, GA 30328


                    Truliant Federal Credit Union
                    Attn: Bankruptcy Department
                    P.O. Box 26000
                    Winston Salem, NC 27114-6000


                    Tuffy Service Center
                    RE: Bankruptcy
                    8817 W. Broad Street
                    Richmond, VA 23294


                    Virginia Dept of Taxation
                    P.O. Box 2156
                    Richmond, VA 23218
